DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 12/18/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/18/2020 is partially withdrawn.  Claims 3, 8, 9, 11 and 13 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 15-18, directed to a method of providing feedback to a user through an aerosol generating device and a computer-readable recording medium are withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
In Claim 8, line 2,  --available-- has been inserted between “number of” and “puffs”.
In Claim 9, line 2,  --available-- has been inserted between “number of” and “puffs”.
Claims 15-18 have been cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the closest prior art fails to teach or make obvious that power is supplied from the terminal of the cradle to the holder regardless of whether the holder is at the first position or at the second position wherein the first position is where the cigarette insertion hole is completely concealed by the cradle and the second positon is where the cigarette insertion hole of the holder is completely exposed out of the cradle. The Examiner’s 
WO 2017037457, which is relied upon to teach a holder capable of tilting between a first position and a second position, teaches that power is supplied from the cradle to the holder when the holder is in the cradle (first position) but when the holder is hinged open (the second positon) the personal vaporizing device is lifted up a few mm from the holder using an ejection mechanism, and thus power is not suppled in this position.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANA B KRINKER/Examiner, Art Unit 1747                

/Michael J Felton/Primary Examiner, Art Unit 1747